                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF SOUTH CAROLINA

                                     COLUMBIA DIVISION

Ronald Robinson,                    )
                                    ) C/A No. 3:18-998-MBS-SVH
                     Plaintiff,     )
                                    )
      vs.                           )
                                    )       ORDER
Department of Veterans Affairs,     )
                                    )
                     Defendant.     )
____________________________________)

       Plaintiff Ronald Robinson, proceeding pro se, filed a complaint on April 12, 2018, pursuant

to the Freedom of Information Act, 5 U.S.C. § 552 (FOIA). Plaintiff seeks production of certain

agency records maintained by Defendant Department of Veterans Affairs. In accordance with 28

U.S.C. § 636(b) and Local Rule 73.02, D.S.C., this matter was referred to United States Magistrate

Judge Shiva V. Hodges for pretrial handling.

       Plaintiff filed a motion for summary judgment on September 5, 2018. Defendant filed a

response in opposition on September 18, 2018, in which Defendant stated that the documents

requested would be provided to Plaintiff in a rolling production beginning September 20, 2018. On

October 18, 2018, the Magistrate Judge issued a text order directing Defendant to advise the court

by October 25, 2018, whether it had completed the production of documents. On October 23, 2018,

Defendant informed the court that it had completed production of documents on September 24, 2018.

Accordingly, the Magistrate Judge issued a Report and Recommendation on October 23, 2018, in

which she recommended that Plaintiff’s motion for summary judgment be denied as moot and,

absent any objections by the parties, the case be dismissed.
       On November 6, 2018, Plaintiff filed an objection to the Report and Recommendation.

Plaintiff contends that Defendant has not completed production and provides the court with a list of

documents he asserts have not yet been provided by Defendant. On November 19, 2018, Defendant

filed a reply to Plaintiff’s objections, indicating that Plaintiff is correct and offering Defendant’s

apologies. Defendant requests the court enter a compliance deadline, and states that the documents

should be provided to Plaintiff by December 14, 2018.

       The Magistrate Judge makes only a recommendation to this court. The recommendation has

no presumptive weight. The responsibility for making a final determination remains with this court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). This court may accept, reject, or modify, in whole

or in part, the findings or recommendations made by the Magistrate Judge. 28 U.S.C. § 636(b)(1).

This court may also receive further evidence or recommit the matter to the Magistrate Judge with

instructions. Id.

       The court declines to accept the recommendation of the Magistrate Judge at this time.

Defendant is directed to complete Plaintiff’s FOIA request no later than December 14, 2018, and to

report to the court once production is completed. If Defendant fails to complete production of the

requested documents by the deadline, the court will grant Plaintiff’s motion for summary judgment.

       IT IS SO ORDERED.


                                               /s/ Margaret B. Seymour
                                               Senior United States District Judge

Columbia, South Carolina

December 3, 2018




                                                  2
